DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/20 has been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 24-27 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0048877) in view of Castro (US 2018/0249373).
As to claim 18, Wang teaches a method, in one or more network nodes of a wireless communication system, for managing bitrates for network nodes, the method comprising:
allocating respective shares of a maximum bit rate to a network node, or to a plurality of sets of DRBs, or to a combination of DRBs and sets of DRBs (paragraph 82), ; and
enforcing maximum bit rates on the node and/or sets of DRBs, according to the allocated shares (paragraph 82, if the first session modification response indicates that 
Wang fails to teach dedicated radio bearers (DRBs) and predetermined aggregated maximum bit rate to a plurality of DRBs.  Castro teaches dedicated radio bearers (DRBs) and predetermined aggregated maximum bit rate to a plurality of DRBs (3GPP and NON-3GPP read on dedicate radio bearer and paragraph 80).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Castro into the system of Wang in order to maximum bet rate control in a multi-access network.
As to claim 19, Castro teaches the method of claim 18, wherein the predetermined AMBR corresponds to a single wireless device (paragraph 24).
As to claim 20, Castro teaches the method of claim 19, wherein at least one of the allocated shares represents an AMBR for all traffic, for the single wireless device, that is associated with a specific network slice (steps 121, 122).
As to claim 24, Castro teaches the method of claim 18, wherein the enforcing the maximum bit rates comprises dynamically distributing data traffic between DRBs according to the allocated shares (paragraphs 67, 70).
.
Allowable Subject Matter
Claims 21-23, 26-28, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 21, 26, the prior arts fails to teach further comprising the allocating the respective shares comprises allocating a respective share to each of one or more sets of DRBs, each of the one or more sets of DRBs comprising two or more DRBs; and
wherein each of the one or more sets of DRBs corresponds to a respective single traffic flow between the wireless communication system and the single wireless device.
As to claims 22, 27, 34, the prior arts fails to teach further comprising the allocating the respective shares comprises allocating a respective share to each of one or more sets of DRBs, each of the one or more sets of DRBs comprising two or more DRBs; and wherein each of the one or more sets of DRBs corresponds to all traffic associated with a respective network slice.
As to claims 23, 28, the prior arts fails to teach further comprising the allocating of the respective shares is performed in or by a control plane unit; wherein the enforcing of the maximum bit rates is performed in or by a user plane unit; and further comprising signaling the allocated shares by the control plane unit to the user plane unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	March 10, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642